                       UNITED STATES BANKRUPTCY COURT FOR
                          EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

In re:                                         )
                                               )         Case No. 16-21329-gmh
MICHAEL A. GRAL,                               )         Chapter 11
                                               )
                               Debtor.         )         Hon. G. Michael Halfenger
                                               )
                                               )

                                  NOTICE OF APPEARANCE

         Please take notice that Blair R. Zanzig hereby appears on behalf of the Official

Committee of Unsecured Creditors of Michael A. Gral.

Dated: March 19, 2019                              Respectfully Submitted,


                                                   By:       /s/     Blair R. Zanzig


                                                   John F. Hiltz (Illinois # 6289744)
                                                   Blair R. Zanzig (Illinois # 6273293)
                                                   Alex J. Whitt (Illinois # 6315835)
                                                   HILTZ & ZANZIG LLC
                                                   53 West Jackson Blvd., Suite 701
                                                   Chicago, Illinois 60604
                                                   Telephone: 312.566.9008
                                                   Facsimile: 312.253.4874




              Case 16-21329-gmh          Doc 1643     Filed 03/19/19      Page 1 of 1
